


110 HR 5874 IH: National MS Disease Registry

U.S. House of Representatives
2008-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5874
		IN THE HOUSE OF REPRESENTATIVES
		
			April 22, 2008
			Mr. Burgess (for
			 himself and Mr. Carnahan) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to provide for the
		  establishment of a permanent Multiple Sclerosis National Surveillance
		  System.
	
	
		1.Short titleThis Act may be cited as the
			 National MS Disease Registry
			 Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Multiple sclerosis
			 (referred to in this section as MS) is a progressive, disabling
			 disease that affects the brain and the spinal cord causing loss of myelin,
			 damage to axons, and cerebral atrophy.
			(2)MS is a
			 prime-of-life disease with an average age of onset at 30 to 35 years of
			 age.
			(3)The causes of MS
			 are not well understood.
			(4)There is no known
			 cure for MS.
			(5)There are several
			 drugs currently approved by the Food and Drug Administration for the treatment
			 of MS, which have shown modest success in reducing relapses, slowing
			 progression of disability, and limiting the accumulation of brain
			 lesions.
			(6)More than 10,000
			 individuals in the United States are diagnosed with MS annually, and it is
			 thought that more than 400,000 individuals in the United States have MS.
			(7)Studies have found
			 relationships between MS and environmental and genetic factors, but those
			 relationships are not well understood.
			(8)Several small and
			 uncoordinated MS registries and databases exist in the United States and
			 throughout the world.
			(9)A
			 single national system to collect and store information on the incidence and
			 prevalence of MS in the United States does not exist.
			(10)The Agency for
			 Toxic Substances and Disease Registry has established a series of small pilot
			 studies, beginning in fiscal year 2006, to evaluate the feasibility of various
			 methodologies that might be used to create a MS surveillance system at the
			 national level.
			(11)The establishment
			 of a national surveillance system will help—
				(A)to identify the
			 incidence and prevalence of MS in the United States;
				(B)to collect data
			 important to the study of MS;
				(C)to produce
			 epidemiologically sound data that can be used to compare with MS cluster
			 information, data sets of the Department of Veterans Affairs data sets, and
			 other information;
				(D)to promote a
			 better understanding of MS;
				(E)to better
			 understand public and private resource impact;
				(F)to collect
			 information that is important for research into genetic and environmental risk
			 factors for MS;
				(G)to enhance
			 biomedical and clinical research by providing a basis for population
			 comparisons; and
				(H)to enhance efforts
			 to find treatments and a cure for MS.
				3.Amendment to the
			 Public Health Service ActPart
			 P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.) is
			 amended by adding at the end the following:
			
				399R.Multiple
				sclerosis national surveillance system
					(a)Establishment
						(1)In
				generalNot later than 1 year after the receipt of the report
				described in subsection (b)(3), the Secretary, acting through the Director of
				the Agency for Toxic Substances and Disease Registry and in consultation with a
				national voluntary health organization with experience serving the population
				of individuals with multiple sclerosis (referred to in this section as
				MS), shall—
							(A)develop a system
				to collect data on MS including information with respect to the incidence and
				prevalence of the disease in the United States; and
							(B)establish a national surveillance system
				for the collection and storage of such data to include a population-based
				registry of cases of MS in the United States.
							(2)PurposeIt
				is the purpose of the registry established under paragraph (1)(B) to gather
				available data concerning—
							(A)MS, including the
				incidence and prevalence of MS in the United States;
							(B)the age, race or
				ethnicity, gender, and family history of individuals who are diagnosed with the
				disease; and
							(C)other matters as
				recommended by the Advisory Committee established pursuant to subsection
				(b).
							(b)Advisory
				Committee
						(1)EstablishmentNot
				later than 180 days after the date of the enactment of this section, the
				Secretary, acting through the Director of the Agency for Toxic Substances and
				Disease Registry shall establish a committee to be known as the Advisory
				Committee on the MS National Surveillance System (referred to in this section
				as the Advisory Committee). The Advisory Committee shall be
				composed of at least one member, to be appointed by the Secretary, acting
				through the Director of the Agency for Toxic Substances and Disease Registry,
				representing each of the following:
							(A)National voluntary
				health associations that focus solely on MS and have demonstrated experience in
				MS research, care, or patient services.
							(B)The National
				Institutes of Health, to include, upon the recommendation of the Director of
				the National Institutes of Health, representatives from the National Institute
				of Neurological Disorders and Stroke, the National Institute of Environmental
				Health Sciences, and the National Institute of Allergy and Infectious
				Diseases.
							(C)The Department of
				Veterans Affairs.
							(D)The Department of
				Defense.
							(E)The Agency for
				Toxic Substances and Disease Registry.
							(F)The Centers for
				Disease Control and Prevention.
							(G)Patients with MS
				or their family members.
							(H)Clinicians with
				expertise on MS and related diseases.
							(I)Epidemiologists
				with experience in data registries.
							(J)Geneticists or
				experts in genetics who have experience with the genetics of MS.
							(K)Statisticians.
							(L)Ethicists.
							(M)Attorneys.
							(N)Other individuals,
				organizations, or agencies with an interest in developing and maintaining the
				MS National Surveillance System.
							(2)DutiesThe
				Advisory Committee shall review information and make recommendations to the
				Secretary concerning—
							(A)the development
				and maintenance of the MS National Surveillance System;
							(B)the type of
				information to be collected and stored in the System;
							(C)the manner in
				which such data is to be collected; and
							(D)the use and
				availability of such data including guidelines for such use.
							(3)ReportNot
				later than 1 year after the date on which the Advisory Committee is
				established, the Advisory Committee shall submit a report concerning the review
				conducted under paragraph (2) that contains the recommendations of the Advisory
				Committee with respect to the results of such review.
						(c)GrantsNotwithstanding
				the recommendations of the Advisory Committee under subsection (b), the
				Secretary, acting through the Director of the Agency for Toxic Substances and
				Disease Registry, may award grants to, and enter into contracts and cooperative
				agreements with, public or private nonprofit entities for the collection,
				analysis, and reporting of data on MS.
					(d)Coordination
				with State, local, and Federal registries
						(1)In
				generalIn establishing the MS National Surveillance System under
				subsection (a), the Secretary, acting through the Director of the Agency for
				Toxic Substances and Disease Registry, shall—
							(A)identify, build
				upon, expand, and coordinate existing data and surveillance systems, surveys,
				registries, and other Federal public health and environmental infrastructure
				wherever possible, including—
								(i)the 2 MS
				surveillance pilot studies initiated in fiscal year 2006 by the Centers for
				Disease Control and Prevention and the Agency for Toxic Substances and Disease
				Registry;
								(ii)the MS database of the Department of
				Veterans Affairs;
								(iii)current MS
				registries, including the New York State MS Registry and the North American
				Research Committee on MS (NARCOMS) Registry; and
								(iv)any other
				existing or relevant databases that collect or maintain information on
				neurological diseases identified by researchers or recommended by the Advisory
				Committee established in subsection (b); and
								(B)provide for
				research access to MS data as recommended by the Advisory Committee established
				pursuant to subsection (b) to the extent permitted by applicable statutes and
				regulations and in a manner that protects personal privacy consistent with
				applicable privacy statutes and regulations.
							(2)Coordination
				with other Federal agenciesNotwithstanding the recommendations
				of the Advisory Committee established pursuant to subsection (b), and
				consistent with applicable privacy statutes and regulations, the Secretary
				shall ensure that epidemiological and other types of information obtained under
				subsection (a) are made available to agencies such as the National Institutes
				of Health, the Department of Veterans Affairs, and the Department of
				Defense.
						(e)DefinitionFor
				the purposes of this section, the term national voluntary health
				association means a national nonprofit organization with chapters or
				other affiliated organizations in States throughout the United States.
					(f)Authorization of
				AppropriationsThere are authorized to be appropriated to carry
				out this section $5,000,000 for each of fiscal years 2009 through
				2013.
					.
		
